


109 HR 5523 IH: U.S. General Population Act
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5523
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Linder (for
			 himself and Mr. Forbes) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To align the immigration laws of the United States with
		  the Mexican General Population Act.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited as the U.S. General Population Act.
			(b)DefinitionsIn
			 this Act:
				(1)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
				(2)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
				(3)ForeignerThe
			 term foreigner means any person who is not a United States
			 citizen or national.
				(4)General minimum
			 daily wageThe term general minimum daily wage
			 means—
					(A)the amount equal
			 to the national minimum wage defined by law; multiplied by
					(B)the average number
			 of daily hours worked in the United States, as calculated by the Secretary of
			 Labor.
					IObjective and
			 Purpose
			101.General
			 objectives of domestic demographic policiesFor purposes of this Act, the Department of
			 Homeland Security shall issue and implement, or promote before the
			 corresponding agencies or entities when applicable, such measures as may be
			 necessary in order to—
				(1)influence
			 population dynamics by way of educations systems, public health systems,
			 professional and technical training systems, and child protection systems, and
			 encourage the participation of the collective populace in solving the problems
			 that affect it;
				(2)regulate the
			 immigration of foreigners according to the modalities deemed appropriate, and
			 ensure the best assimilation of same into the national environment as well as
			 their proper distribution throughout the national territory;
				(3)restrict the
			 emigration of United States citizens and nationals when national interests so
			 require; and
				(4)stimulate the
			 establishment of strong population cores of United States citizens and
			 nationals in those border areas that are characterized by low population
			 density.
				102.Implementation
			 of procedures to carry out domestic demographic policiesFor purposes of the preceding section, the
			 United States Government, as well as other public-sector entities, based on
			 their attributes as set forth by law, shall be required to apply and implement
			 such procedures as may be necessary to achieve each of the objectives of the
			 domestic demographic policies. The Department of Homeland Security, however,
			 shall be exclusively responsible for establishing norms, handling joint
			 initiatives, and coordinating programs between said entities as relates to
			 demographic matters.
			IIMigration
			201.International
			 transit of personsThe
			 international transit of persons by way of sea ports, airports, and border
			 crossings may occur only at those places designated for such purposes, within
			 the established time periods, and with the intervention of the United States
			 Customs and Border Protection.
			202.Authority to
			 suspend international transitThe Department of Homeland Security may
			 temporarily suspend international transit through airports, sea ports, and
			 border crossings when public interests so require.
			203.Application to
			 United States and foreign citizens and nationalsIn order to enter or leave the country, both
			 United States and foreign citizens and nationals must comply with the
			 requisites set forth in this Act, the regulations thereto, and other applicable
			 legal provisions.
			204.Entry by United
			 States citizens and nationalsUnited States citizens and nationals who
			 enter the country shall be required to verify their nationality, submit to a
			 medical examination when deemed necessary, and provide such statistical data as
			 may be required. In the case of a person infected with a contagious illness,
			 the immigration officials shall expedite the standard procedures in the event
			 said person must be allowed to enter the country in order to receive medical
			 attention at such place as the public health officials shall indicate.
			205.Exception to
			 inspection requirementsThe
			 inspection set forth in section 204 shall not be required in the case of
			 representatives of foreign governments who enter the country in an official
			 capacity, nor their family members and employees. This exception shall also
			 apply to those persons who are exempt from territorial jurisdiction, based on
			 international legislation, treaties, or customary practices, if there exists
			 reciprocity.
			206.Regulations
			 applicable to maritime population centers, border towns, and airports that
			 receive international trafficThe Secretary of Homeland Security shall, in
			 accordance with the particular characteristics of each region, establish
			 regulations applicable to those foreigners who visit maritime population
			 centers, border towns, and airports that receive international traffic. The
			 same shall apply with respect to daily traffic between border towns and their
			 neighboring towns across the border, in all cases respecting the applicable
			 international treaties and conventions.
			207.Duty of ground,
			 sea, and air transport carriersThe representatives and employees of ground,
			 sea, and air transport carriers shall be required to verify that the foreign
			 citizens and nationals the carriers bring into the country are duly
			 documented.
			208.Prohibition on
			 maritime transport disembarkation without inspectionNo passenger nor crew member arriving by
			 maritime transport may disembark until the immigration officials have performed
			 the corresponding inspection.
			209.Foreign crew
			 members of air, ground, or sea transport carriersForeign crew members of air, ground, or sea
			 transport carriers may only remain within national territory for the authorized
			 period of time. Any expenses incurred due to their deportation or exit from the
			 country shall be covered by the owners or representatives of said carriers, be
			 they companies, corporate entities of any kind, or individuals.
			210.Air transport
			 pilots, ship captains, and ground transport driversAir transport pilots, ship captains, and
			 ground transport drivers must present to immigration officials, at the time the
			 entry or exit inspection is performed, a list of passenger and crew members, as
			 well as the data necessary for their identification.
			211.Prohibition on
			 disembarkation of noncomplying passengersThose foreigners who do not comply with the
			 requisites established by this Act and the regulations hereto shall not be
			 authorized to disembark, except for that foreseen under section 309(i).
			212.Foreigners in
			 transitIn the case of
			 foreigners in transit who disembark with authorization from the Department of
			 Homeland Security in a domestic port, and subsequently remain on land without
			 legal authorization due to forces beyond their control after the ship or
			 aircraft they were traveling on has left port, such persons must immediately
			 present themselves to the Department of Homeland Security. In such cases, the
			 Department shall take such measures as may be necessary relating to the
			 immediate exit of such persons.
			213.Foreigners
			 denied entryThose foreigners
			 who are denied entry by the Department, due either to insufficient
			 documentation or lack of documentation, as well as stowaways, shall be required
			 to leave the country at the expense of the transport company that brought them
			 into the country, without prejudice to the penalties that may apply in
			 accordance herewith.
			214.Visitors to
			 maritime carrier in international transitVisitors shall not be allowed to board any
			 maritime carrier in international transit without prior authorization from the
			 Departments of Homeland Security and Health and Human Services.
			215.Transport
			 company liabilityTransport
			 companies shall be liable for economic penalties relating to violations of this
			 Act and the regulations thereto committed by their employees, agents, or
			 representatives, without prejudice to any direct liability so incurred by said
			 persons.
			IIIImmigration
			301.Department of
			 State determines number of immigrantsBased on the corresponding demographic
			 studies, the Department of State shall determine the number of foreigners to be
			 allowed into the country, either by activity category or by area of residence,
			 and shall subject the immigration of foreigners to such modalities as may be
			 deemed appropriate, according to their possibilities to contribute to national
			 progress.
			302.Department of
			 Homeland Security imposes conditions on immigrantsThe
			 Department shall be able to impose conditions upon those foreigners who enter
			 the country, with respect to the activities they shall be allowed to pursue, as
			 well as the areas where they shall be allowed to reside. The Department shall
			 also ensure that the immigrants represent useful elements to the country, and
			 that they receive sufficient income to support themselves and, if applicable,
			 such persons as may depend on them economically.
			303.Temporary
			 admission of foreigners who suffer political persecution or who have fled from
			 their country of originThose
			 foreigners who suffer political persecution or who have fled from their country
			 of origin in the situations enumerated under section 309(e) shall be
			 temporarily admitted by the Department while it resolves each case, without
			 such resolution to be performed in the most expedited manner possible.
			304.Grounds for
			 denying foreigners entry into the United States or changing immigration
			 category or statusThe
			 Department shall be able to deny foreigners entry into the United States or a
			 change in their immigration category or status in any of the following
			 cases:
				(1)International
			 reciprocity does not exist.
				(2)Domestic
			 demographic equilibrium so requires.
				(3)The quotas
			 referred to in (visa cap limit provision) herein do not allow such entry or
			 status change.
				(4)It is deemed that
			 such entry or status change would be harmful to the economic interests of
			 United States citizens and nationals.
				(5)The foreigner in
			 question has violated domestic laws or has negative references from
			 abroad.
				(6)The foreigner in
			 question has violated this Act, the regulations thereto, or other applicable
			 administrative provisions, or does not comply with the requisites set forth in
			 same.
				(7)The foreigner in
			 question is not deemed physically or mentally sound, in the opinion of the
			 Department of Health and Human Services.
				(8)Other statutory
			 provisions so stipulate.
				305.Suspension or
			 prohibition of admission of foreigners when national interests
			 requireThe Department shall
			 have the authority to suspend or prohibit the admission of foreigners when
			 national interests so require.
			306.Legal status
			 for spouses and parents of United States citizensWhen a foreign citizen or national marries a
			 United States citizen or national, or has a child born in the United States,
			 the Department may authorize legal status for that foreign citizen.
			307.Change in legal
			 status for spouses and parents of United States citizensThe Department may—
				(1)revoke the legal
			 status of, and establish a time period for departure from the United States
			 for, a foreign citizen or national described in section 306 if the marital bond
			 is dissolved or the foreign spouse fails to comply with the obligations
			 established by civil family support legislation; or
				(2)reconfirm or
			 reassign another immigration status on that foreign citizen or national.
				308.Nonimmigrant
			 and immigrant categoriesForeign citizens or nationals may legally
			 enter the country with an immigration status corresponding to either of the
			 following categories:
				(1)Nonimmigrant.
				(2)Immigrant.
				309.Nonimmigrant
			 categoriesA nonimmigrant
			 shall be a foreign citizen or national who enters the country temporarily with
			 permission from the Department under one of the following categories:
				(1)Tourist.
				(2)Transmigrant.
				(3)Visitor.
				(4)Religious minister
			 or associate.
				(5)Political
			 asylee.
				(6)Refugee.
				(7)Student.
				(8)Distinguished
			 visitor.
				(9)Local
			 visitor.
				(10)Temporary
			 visitor.
				(11)Correspondent.
				310.Requirements of
			 admissionAdmission into the
			 country granted to a foreigner shall obligate same to comply strictly with the
			 conditions set forth in the visa as well as the provisions established by the
			 respective legislation.
			311.Immigrant
			 definedAn immigrant is a
			 foreign citizen or national who enters the country legally for purposes of
			 residing therein while waiting to attain permanent resident status.
			312.Term of
			 authorized admission for immigrantsImmigrants shall be accepted for up to five
			 years, and shall be required to demonstrate to the satisfaction of the
			 Department that they are complying with the conditions established when their
			 entry into the country was authorized, as well as with any other applicable
			 immigration provisions, in order for their immigration documents to be renewed,
			 when applicable.
			313.Change in
			 conditions of admissionIf
			 during the stay period granted the underlying conditions allowing the
			 immigrant’s stay are not complied with, the immigrant must notify the
			 Department of the situation within fifteen days, so that the immigrant’s
			 documents may be revoked and a time period set for the immigrant to either
			 leave the country or normalize status, at the discretion of the
			 Department.
			314.Interruption in
			 period of continuous residence in United StatesAn immigrant who remains outside the country
			 for more than eighteen months either consecutively or intermittently shall not
			 be allowed to apply for permanent resident status until the time period set
			 forth in section 319 has transpired in its entirety once again.
			315.Loss of status
			 due to absence from United StatesAn immigrant who remains out the country for
			 more than two years shall lose status, except in those cases determined by the
			 Department.
			316.Immigrant
			 categoriesThe various
			 immigrant categories are as follows:
				(1)Pensioner.
				(2)Investor.
				(3)Professional.
				(4)Confidential
			 Employee.
				(5)Scientist.
				(6)Technician.
				(7)Family
			 member.
				(8)Artist.
				(9)Athlete.
				(10)Assimilated
			 person.
				317.Scientific or
			 technical research or studiesAll foreigners who perform scientific or
			 technical research or studies in the United States shall deliver to the
			 Department a copy of such works, even when same are completed, perfected, or
			 printed abroad.
			318.Maximum
			 facilities for the temporary admission of foreignersIn exceptional situations, the Department
			 may establish measures to provide maximum facilities for the temporary
			 admission of foreigners.
			319.Application for
			 permanent resident status after 5 yearsImmigrants who have legally resided in the
			 United States for five years—
				(1)may acquire
			 permanent resident status, provided they have complied with the provisions of
			 this Act and the regulations thereto and their activities have been honest and
			 positive for the community. The interested party shall retain immigration
			 status until such time as the Department has resolved the immigrant’s
			 application for permanent resident status; and
				(2)shall have his or
			 her documents revoked and a time period set for that immigrant’s departure in
			 the event the 5-year stay period allowed to an immigrant has expired and such
			 immigrant has either not applied for permanent resident status within the time
			 periods established by the regulations, or said status application has been
			 denied, from the United States. In such cases the foreign citizen or national
			 may apply once again for immigrant status in accordance herewith.
				320.Express
			 declaration required for permanent resident statusExpress
			 declaration from the Department shall be required in order to obtain permanent
			 resident status.
			321.Authorized
			 activities of permanent residentsA permanent resident may pursue any lawful
			 activity, under such limitations as may be imposed by the Department, in
			 accordance with the regulations and other applicable provisions.
			322.Revocation of
			 permanent resident status due to absence from United StatesA permanent resident may freely exit and
			 enter the country, but shall have immigration status revoked if the permanent
			 resident remains outside the country for more than 3 consecutive years, or for
			 more than a total of 5 years during a ten-year period. The 10-year period shall
			 commence as of the date the permanent resident status is granted, in the manner
			 and under the terms set forth in the regulations.
			323.Official
			 representatives of foreign governmentsForeign diplomats and consular agents
			 accredited in the country, as well as other officials who are in the United
			 States for purposes of officially representing their respective governments,
			 shall not acquire residence rights based solely on time periods. In the event
			 such an official wishes to continue to reside in the United States upon the
			 termination of official representation capacity, the person in question shall
			 be required to comply with all ordinary requisites. In such cases, the
			 Department shall be able to grant to such foreigners, for motives of
			 reciprocity, such facilities as the corresponding foreign governments grant to
			 those persons who have served as United States representatives.
			324.Single
			 immigration status permittedNo foreigner may hold 2 immigration statuses
			 nor pertain to 2 immigration categories simultaneously.
			325.Limited
			 immigration statuses and categoriesThe immigration statuses or categories
			 described under section 309(1) may not be varied. Variation of the other
			 categories of immigration status shall remain at the discretion of the
			 Department, once the requisites established herein for the new immigration
			 status requested have been fulfilled.
			326.Authorization
			 required for additional activitiesAny foreigner who wishes to pursue
			 activities other than those for which that foreigner has already been expressly
			 authorized by the Department must receive permission from the Department to
			 pursue such activities.
			327.Notification
			 required of change in circumstancesThose persons who have foreigners as
			 employees or economic dependents shall be required to notify the Department
			 within fifteen days of any circumstance that may alter or modify the
			 immigration conditions to which said foreigner are subject. The aforementioned
			 persons shall also be required to cover the costs incurred due to the
			 deportation of such foreigners in the event the Department should order such
			 deportation.
			328.Admissions
			 requirementsIn order to enter
			 the country, foreigners must comply with the following requisites:
				(1)Present an
			 official certificate of good physical and mental health, issued by authorities
			 from the country of origin, in those cases where the Department shall so
			 require.
				(2)Be
			 approved of based on such examination as the Department of Health and Human
			 Services may perform.
				(3)Provide to the
			 Department, under oath, such information as may be requested of them.
				(4)Identify
			 themselves by way of proper and authentic documents and, if applicable,
			 accredit their immigration status.
				(5)Present an
			 official certificate of their conduct, issued by the corresponding authority of
			 their normal place of residence, in those cases where the Department shall so
			 require.
				(6)Comply with the
			 requisites set forth in their entry permit.
				329.Registration
			 upon entryThose foreigners
			 who enter the country under immigration status, and those nonimmigrants
			 referred to in subsections (c), (d), (e), (f), and (g) of section 309 shall be
			 required to register with the Department within 30 days following the date of
			 their entry.
			330.Verification of
			 lawful presenceWhenever
			 required by the Department, foreign citizens and nationals must verify that
			 they have legally entered and stayed in the United States, and must comply with
			 such other requisites as may be set forth in this Act and the regulations
			 thereto.
			331.Notification of
			 changesRegistered foreigners
			 shall be required to notify the Department of any changes in their immigration
			 status or category, nationality, civil status, address, and activities, within
			 thirty days following such changes.
			332.Acquisition of
			 securities, real estate, bank accountRegardless of their immigration status,
			 foreigners may, either directly or by proxy, without the need for authorization
			 from the Department, acquire fixed or variable income securities and make bank
			 deposits, as well as acquire urban real property and rights.
			333.Exception for
			 foreigners in transitA
			 foreigner in transit, due to the nature of his or her status, shall not be
			 eligible to acquire the types of property referred to under section 332.
			334.Verification of
			 lawful presence to government authorities, notaries public, and commercial
			 brokersAll Federal, State,
			 and local authorities, as well as notaries public and those who substitute or
			 take place of the same, and commercial brokers, shall be required to request
			 those foreigners who deal with them to prove that they are staying in the
			 country legally. In those cases set forth in regulation, such authorities,
			 notaries, and brokers shall be required to request that the foreigners they
			 deal with accredit that their immigration status and category allow them to
			 perform the act or enter into contract in question or, to the contrary, show
			 that they have obtained special authorization from the Department for such
			 effects. In those cases indicated in Regulation, such authorities, notaries,
			 and brokers shall notify the Department within a period no longer than 15 days
			 following the act performed or contract entered into before them.
			335.Verification of
			 lawful presence to civil judges or officialsCivil judges or officials shall not perform
			 any act involving the participation of any foreigner until the latter has first
			 demonstrated that his or her stay in the country is legal, except in cases of
			 the registration of births and deaths under the terms set forth in regulations
			 of this Act. In cases involving the marriage of foreigners with United States
			 citizens and nationals, they must also request authorization from the
			 Department.
			336.Registration of
			 required verificationsIn all
			 cases the verification referred to in this article must be recorded, and the
			 Department must be given notice of the act performed.
			337.Registration
			 with Department of marriages and divorcesMarriages and divorces between United States
			 citizens and nationals and foreigners shall be recorded in a registry within
			 the Department within 30 days following the date of same.
			338.Certification
			 from Department required for divorce or annulmentNo judicial nor administrative authority
			 shall process any divorce or marriage annulment involving foreigners unless the
			 petition for same is accompanied by a certification from the Department
			 accrediting their legal residence in the United States, as well as a
			 certification that their immigration status and category permit such act to be
			 performed.
			339.Certificates
			 accrediting lawful stayThe
			 Department, upon request from the interested parties and within a period no
			 greater than thirty working days, shall issue certificates accrediting their
			 lawful stay in the country.
			340.Immigration
			 detention centersThe
			 Department shall establish immigration detention centers in those places within
			 areas of the United States deemed appropriate for purposes of holding, as a
			 security measure if considered necessary, those foreigners whose entry into the
			 United States has been provisionally authorized, as well as those who are to be
			 deported.
			341.Notification of
			 Department regarding criminal prosecution of foreignersJudicial authorities shall be required to
			 notify the Department concerning the particulars of those foreigners who are
			 being prosecuted, upon commencement of said process, along with information
			 with respect to the crimes allegedly committed and any sentence entered.
			342.Notification of
			 Department concerning changes in civil status affecting
			 foreignersThe States shall
			 require any civil or family court judge to notify the Department concerning
			 changes in civil status affecting foreigners within five days following the
			 date of the corresponding act, sentence, or resolution.
			343.Inter-agency
			 cooperationThose authorities
			 who by law are responsible for Federal, State, or local public enforcement
			 agencies shall collaborate with the Department upon request from the latter,
			 for purposes of enforcing the provisions of this Act.
			344.Employment
			 authorization verificationNo
			 one shall be able to employ foreigners who have not first verified their legal
			 stay in the country and obtained the specific authorization to render the
			 service in question
			345.Deemed
			 abandonment of immigration benefit requestIn the event a company, a foreigner, or
			 their legal representative does not comply with the requisites set forth by the
			 Department for any immigration procedure within the time period established by
			 the Department for such purposes, it shall be deemed that they have abandoned
			 (desisted from pursuing) said procedure.
			346.Limitation on
			 political participationAn
			 individual who is neither a United States citizen or national, nor a permanent
			 legal resident, may not in any way participate in the political affairs of the
			 United States.
			IVNational
			 Population Registry
			401.Creation of
			 National Population RegistryThe Department shall, through the creation
			 of a National Population Registry, be responsible for the registration and
			 accreditation of the identity of all foreign persons who reside in the United
			 States.
			402.PurposeThe purpose of the National Population
			 Registry shall be to maintain a record of every foreign person within the
			 United States population, with such data as may be necessary to definitively
			 certify and accredit their identity.
			403.CompositionThe Registry shall be comprised of the
			 immigration information kept on record by the Department.
			404.
			 Assignment of code numberUpon being registered in the National
			 Population Registry, each person shall be assigned a code number that shall be
			 referred to as an Individual Population Registry Number, which shall serve to
			 register and identify each person individually.
			405.Norms, methods,
			 and technical procedures for National Population RegistryThe Department shall establish the norms,
			 methods, and technical procedures for the National Population Registry, and
			 shall coordinate the identification and registration methods observed by the
			 various Federal agencies.
			406.Local authority
			 contributionLocal authorities
			 shall contribute to the composition of the National Population Registry for the
			 following purposes:
				(1)To adopt the norms
			 referred to in section 405.
				(2)To collect
			 information relating to births and deaths, in order to comprise the National
			 Population Registry and maintain same permanently updated.
				(3)When registering
			 births of children born to foreign parents, to include the Individual
			 Population Registry Number on the corresponding birth certificate.
				407.Judicial
			 notificationJudicial
			 authorities shall be required to notify the Department of any resolutions that
			 affect an individual’s immigration rights or imply a modification of a persons
			 registry data.
			408.Use in
			 preparing election documentationThe Department shall provide to the
			 respective States such National Population Registry information as may be
			 necessary for the purposes of preparing election documentation, under the terms
			 set forth by law.
			VPenalties
			501.Department
			 employeesEmployees of the
			 Department shall be penalized with thirty days suspension, or dismissal in
			 extreme cases, in the event they—
				(1)reveal matters of
			 a confidential nature without being authorized to do so;
				(2)obstruct the
			 normal processing of immigration matters, either maliciously or due to gross
			 negligence;
				(3)intervene in the
			 handling of the matters referred to in this Act, or provide for or advise upon
			 a way for interested parties to avoid immigration provisions and procedures,
			 either directly or by way of third persons; and
				(4)maliciously make
			 improper use of immigration documents or provide same to third persons, without
			 the authorization of the Secretary.
				502.Federal, State,
			 and local authoritiesAny
			 Federal, State, or local authority who violates the provisions of this Act or
			 the regulations thereto, when such violations do not constitute criminal
			 offenses, shall be penalized by a fine of up to $9,000, and dismissal in the
			 event of repeat violations.
			503.Aiders and
			 abettorsA person who aids,
			 abets, or advises any individual to violate the provisions of this Act and the
			 regulations thereto in a manner that does not constitute a criminal offense,
			 shall be punished by a fine of up to 100 times the general minimum daily wage
			 in effect at the time the violation is committed, or by incarceration for 36
			 hours if such fine is not paid.
			504.False
			 signatureA person who submits
			 or signs any document or petition with a signature that is false or different
			 from the one normally used shall be subject to a fine of up to 200 times the
			 general minimum daily wage in effect at the time the violation is committed, or
			 by incarceration for 36 hours if such fine is not paid, without prejudice to
			 any penalties that may be incurred when such violation constitutes a criminal
			 offense.
			505.Failure to
			 departA fine of up to $9,000
			 shall be imposed on any foreigner whose immigration status has been revoked and
			 who has not complied with the orders from the Department to leave the United
			 States within the time period set for said purpose.
			506.Reentry after
			 deportationAny foreigner who,
			 after being deported, enters the country again without having obtained
			 readmission authorization shall receive up to 10 years in prison and be fined
			 up to $9,000. The same penalty shall be imposed on any foreigner who fails to
			 report or hides his or her deportee status in order to obtain a new entry
			 permit.
			507.Unauthorized
			 overstaysAny foreigner who,
			 after initially having legally obtained authorization to enter the country,
			 remains in the country illegally due to noncompliance with or violation of the
			 administrative or legal provisions upon which his or her stay was conditioned
			 shall receive up to 6 years in prison and be fined up to $9,000.
			508.Unauthorized
			 activities by foreignersA
			 fine of up to $6,000 and imprisonment of up to eighteen months shall be imposed
			 on any foreigner who performs activities for which he or she is not authorized
			 in conformance with this Act or the entry permit granted by the
			 Department.
			509.Criminal or
			 dishonest acts duringAny
			 foreigner who violates the terms governing his or her stay in the country by
			 performing unlawful or dishonest acts shall receive up to 2 years in prison and
			 be fined up to $17,000.
			510.False claim
			 regarding immigration statusAny foreigner who maliciously makes use of
			 or claims to hold an immigration status different from that granted to him or
			 her by the Department shall receive up to 5 years in prison and be fined up to
			 $9,000.
			511.Unlawful
			 entryAny foreigner who enters
			 the country illegally shall receive up to two years in prison and be fined
			 between $600 and $9,000.
			512.Revocation of
			 immigration status and deportationAny foreigner who commits the violations
			 described in section 503, 505, 506, 507, 508, 509, 510, 513, 514, 524, 525, or
			 526 of this Act shall have their immigration status revoked and shall be
			 deported, without prejudice to the application of the penalties set forth in
			 such sections.
			513.Permanent and
			 temporary bars from reentryIn
			 those cases involving threats to national security or sovereignty, deportation
			 shall be definitive. In all other cases, the Department shall determine the
			 time period during which the deported foreigner shall not be allowed to reenter
			 the country. During such period, the person so barred may only be readmitted
			 upon authorization expressly issued by the Secretary.
			514.Marriage
			 fraudAny United States
			 citizen who contracts marriage with a foreigner for the sole purpose of
			 allowing the latter to reside in the country, receiving the benefits
			 established by law in such cases, shall receive up to 5 years in prison and be
			 fined up to $9,000. The same penalties shall apply to the foreigner involved in
			 such a marriage.
			515.Deportation and
			 detentionThe deportation of
			 foreigners, as well as those measures established by the Department for holding
			 foreigners in immigration detention centers or in locations used for such
			 purposes prior to their detention, shall be of public order.
			516.Bonds not
			 preventing deportationBonds
			 required of foreigners by judicial or administrative authorities shall not
			 prevent the execution of deportation orders issued by the Department against
			 such foreigners.
			517.Maritime
			 carrier permitting unauthorized disembarkationA fine of up to $6,000 shall be imposed on
			 any maritime carrier that allows passengers or crew members to disembark on
			 land before receiving the corresponding permit from the Department.
			518.Disembarkation
			 at unauthorized place or timeExcept in cases of force majeure, the
			 disembarking of persons arriving from abroad at places and times not indicated
			 for such purposes shall be punished by a fine of up to $17,000, to be imposed
			 on the responsible individuals, the company involved, or its representatives or
			 consignees.
			519.Maritime and
			 airline carriers bringing passengers without valid documentsMaritime carriers or airline companies that
			 bring into the country foreigners without valid immigration documents shall be
			 penalized with a fine of up to $9,000, without prejudice to the possibility of
			 the foreigner in question being turned back and the company being required to
			 return same to his or her place of departure at the company’s expense.
			520.Maritime and
			 airline carriers failing to return passengers denied admissionIn the event a maritime carrier captain or
			 person acting in such capacity disobeys an order to transport passengers who
			 have been turned back, said captain or acting captain, the carrier company, or
			 its representatives or consignees shall be punished with a fine of up to
			 $9,000. Airline companies shall be subject to the same fine. In either case a
			 document shall be drawn up for purposes of recording all the pertinent
			 circumstances.
			521.Authorizing or
			 ordering transport carrier to leave the United States without the necessary
			 permitA fine of up to $2,000
			 shall be imposed on any person who authorizes or orders a transport carrier to
			 leave the United States without the necessary permit from immigration
			 officials.
			522.Passengers in
			 transit who failure to report overstayForeigners who fail to comply with the
			 obligation set forth in section 212 herein shall be punished by a fine of up to
			 100 times the general minimum daily wage in effect at the time the violation is
			 committed, or by incarceration for 36 hours if such fine is not paid.
			523.Visiting a
			 foreign maritime carrier without permissionAny person who visits a foreign maritime
			 carrier without permission from immigration officials shall be punished with a
			 fine of up to $900 or incarceration of up to 3 days. The same penalty shall be
			 imposed on any person who, without being authorized to do so, allows a visit
			 such as those referred to in the preceding paragraph.
			524.TraffickingImprisonment of between 6 and 12 years and a
			 fine of between 100 and 10,000 times the general minimum daily wage in effect
			 at the time the violation is committed shall be imposed on any person
			 who—
				(1)for purposes of
			 trafficking, either directly or through an intermediary transports or attempts
			 to transport United States citizens or nationals or foreigners into another
			 country without the corresponding documentation;
				(2)either directly or
			 through another person brings one or more foreigners into the United States
			 without the corresponding documentation issued by an applicable authority;
			 and
				(3)for purposes of
			 trafficking, shelters or transports foreigners within the United States in
			 order to hide such persons and avoid immigration inspections.
				525.Aiding
			 traffickingImprisonment of
			 from 1 to 5 years and a fine of up to 5,000 times the general minimum daily
			 wage in effect at the time the violation is committed shall be imposed on any
			 person who knowingly provides the means to, offers to, or helps to carry out
			 the acts described under section 524.
			526.Enhanced
			 penalties for certain forms of traffickingThe fines established under section 524 and
			 525 shall be increased by up to 50 percent in the event the acts described
			 therein involve underage persons, or under conditions or by means that endanger
			 the life, health, or integrity of the undocumented persons, or in the event the
			 principal is a public servant.
			527.Processing
			 divorce or marriage annulment without certificationAny judicial or administrative official who
			 processes any divorce or marriage annulment involving foreigners, when the
			 petition for same is not accompanied by a certification from the Department
			 accrediting their legal residence in the country, nor by a certification that
			 their immigration status and category permit such act to be performed, shall
			 have his or her employment terminated, and shall be imprisoned for up to 6
			 months or be subject to a fine of up to $17,000, or both. Any such official
			 shall be suspended from his or her functions upon the initiation of the
			 prosecution of such offense.
			528.Permitting
			 foreigner to escape immigration controlsA fine of up to 1,000 times the general
			 minimum daily wage in effect at the time the violation is committed shall be
			 imposed on any person who takes custody of a foreigner and then allows said
			 foreigner to escape immigration controls, without prejudice to such penalties
			 as may be incurred in the event such action constitutes a criminal
			 offense.
			529.Other
			 administrative infractionsAny
			 administrative infraction of this Act or the regulations thereto in immigration
			 matters, with respect to cases not foreseen in this chapter, shall be subject
			 to a fine of up to 1,000 times the general minimum daily wage in effect at the
			 time the violation is committed, or subject to detention for up to 36 hours if
			 such fine is not paid.
			530.Complaint
			 proceduresIn the event of
			 crimes committed in violation of the provisions of this Act, the criminal
			 proceedings pursued by the United States Attorney General shall be subject to
			 the complaint submitted by the Department in each case.
			
